     Case 1:18-cv-01233-CAP-CMS Document 42 Filed 02/20/19 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA

GLENN HEAGERTY,                         )
                                        )
            Plaintiff,                  )   Civil Action No.
                                        )
v.                                      )   1:18-cv-01233-CAP-CMS
                                        )
EQUIFAX INFORMATION                     )
SERVICES LLC and NATIONAL               )
CONSUMER TELECOM &                      )
UTILITIES EXCHANGE, INC.,               )
                                        )
            Defendants.                 )


     NOTICE OF SERVICE OF DEFENDANT NATIONAL CONSUMER
            TELECOM & UTILITIES EXCHANGE, INC.’S
           SUBPOENA TO TESTIFY AT A DEPOSITION IN
             A CIVIL ACTION ON DEIRDRE HEAGERTY

      PLEASE TAKE NOTICE that National Consumer Telecom & Utilities

Exchange, Inc. (“NCTUE”), pursuant to Fed. R. Civ. P. 45(a)(4), will serve a

Subpoena to Testify at a Deposition on Deirdre Heagerty.




                                        1
Case 1:18-cv-01233-CAP-CMS Document 42 Filed 02/20/19 Page 2 of 3




Respectfully submitted this 20th day of February, 2019.


                               KING & SPALDING LLP

                               By: /s/ Kendall W. Carter
                               Kendall W. Carter (Ga. Bar No. 114556)
                               1180 Peachtree Street N.E.
                               Atlanta, Georgia 30309-3521
                               Tel: (404) 572-4600
                               Fax: (404) 572-5100
                               Email: kcarter@kslaw.com
                               Attorneys for National Consumer Telecom
                               & Utilities Exchange, Inc.




                                  2
     Case 1:18-cv-01233-CAP-CMS Document 42 Filed 02/20/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      This is to certify that I have this 20th day of February, 2019 and correct copy

of the foregoing with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to the following counsel of record:

Charles Jackson Cole                          N. Charles Campbell
Craig Edward Bertschi                         KING & SPALDING LLP
McRae Bertschi & Cole, LLC                    1180 Peachtree Street N.E.
Suite 200                                     Atlanta, Georgia 30309-3521
1350 Center Drive                             Email: ccampbell@kslaw.com
Dunwoody, GA 30338                            Counsel for Equifax Information
Email: cjc@mcraebertschi.com                  Services LLC
Email: ceb@mcraebertschi.com
Counsel for Plaintiff


                                                /s/ Kendall W. Carter
                                                Kendall W. Carter
                                                Attorneys for National Consumer
                                                Telecom & Utilities Exchange, Inc.




                                          3
